Citation Nr: 1437097	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-35 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to a compensable disability rating prior to May 10, 2011, and a disability rating in excess of 10 percent from May 10, 2011, for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to September 1976 and from May 1980 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A June 2011 rating decision assigned an initial disability rating of 10 percent as of May 10, 2011, for sinusitis.

The issue of entitlement to service connection for right elbow nerve impingement, status post-surgical release has been recharacterized to better reflect the evidence and the Veteran's intentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge during a February 2012 videoconference hearing.  A transcript is associated with the record.  

The Board previously remanded the Veteran's claims for additional development in May 2012.

The Board has reviewed the physical and Virtual VA electronic claims files.

The issue of entitlement to a compensable disability rating prior to May 10, 2011, and a disability rating in excess of 10 percent from May 10, 2011, for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right elbow disability is not related to a disease or injury in service; degenerative arthritis did not manifest within one year of service separation; and a right elbow disability is not proximately due to or chronically aggravated by service-connected disability.

2.  Prior to June 8, 2012, the Veteran's left knee degenerative joint disease was manifested by motion limited to, at worst, 120 degrees of flexion; but without additional limitation of motion upon repetition due to pain or functional loss. 

3.  Since June 8, 2012, the Veteran's left knee degenerative joint disease has been manifested by motion limited to, at worst, 140 or greater degrees of flexion and 10 degrees of extension; but without additional limitation of motion upon repetition due to pain or functional loss due to incoordination, instability, locking, or instability of station.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a disability rating in excess of 10 percent for left knee degenerative joint disease prior to June 8, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256-63 (2013).

3.  The criteria for an initial disability rating of 20 percent, but no higher, for left knee degenerative joint disease as of June 8, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claims in July 2006 and March 2007.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  While his STRs from his first period of service are unavailable, the Veteran will not be prejudiced in this case.  See April 2007 Formal Finding of Unavailability.  He has not asserted that he injured his right elbow during his first period of service and the issue of entitlement to an increased rating for left knee degenerative joint disease concerns only its current severity.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran several VA medical examinations addressing the nature and etiology of his right elbow symptoms and the current severity of his left knee degenerative joint disease.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

The Veteran's February 2012 videoconference hearing focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he has a right elbow disability due to 20 years of heavy lifting during his active service.  See September 2007 Notice of Disagreement; Transcript of Record at 23.  He also contends he is entitled to a higher disability rating for left knee degenerative joint disease because he has been living in pain.  See August 2007 Notice of Disagreement.  

A.  Right elbow.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a compensable degree within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309.  A disease is considered chronic if there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is not entitled to service connection on a presumptive basis because the record lacks competent evidence that he has a right elbow disease, listed as chronic under 38 C.F.R. § 3.309(a), that began in service or within a presumptive period after his June 1995 separation from service.  The Veteran is competent to report that he has had right elbow pain since service and currently has occasional tingling and numbness in the second through fifth fingers of his right hand, and his reports are credible and entitled to probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board, however, gives more probative weight to the findings in the Veteran's STRs and VA examinations, which do not appear to contain evidence of neurological symptoms or arthritis in service or within a presumptive period.  His March 1984, March 1989, and February 1990 in-service medical examinations were negative for any findings related to the right elbow, and he did not report having a painful or trick elbow in his February 1990 medical history.  November 1994 STRs reveal that he did report a six-month history of joint pain; however, he did not report any neurological symptoms and was diagnosed with bilateral lateral epicondylitis, elbow tendonitis, and tennis elbow, not arthritis or an organic disease of the nervous system.  See February 1994 Retirement Examination; November 1994, December 1994, February 1995, June 1995 STRs.  Further, an October 1995 VA physical examination of the elbow, conducted approximately only four months post-separation from service found the Veteran's elbows clinically normal.  The October 1995 VA examiner assessed the Veteran with joint pain with a normal physical examination.  The October 1997 VA examiner found the Veteran's reports of symptoms were minimal, but chronic, and that a physical examination and X-ray revealed no significant deviation from normal.  Further, as discussed below, the August 2008 and June 2012 VA examiners found the record lacked evidence that the Veteran ever exhibited neurological symptoms in service, and attributed his current pain to his March 2001 surgical treatment and post-service degenerative changes in the right elbow joint.  See August 2008 VA Examination; June 2012 VA Examination Opinion.

The Veteran is not entitled to service connection on a direct basis because the record lacks competent evidence of a medical nexus between his current right elbow symptoms and findings-including pain, pain on movement, occasional tingling in the second through fifth fingers of his right hand, bone spurs, ununited bone fragments, and limitation of motion-and his in-service symptoms and diagnoses of tennis elbow, tendonitis, and lateral epicondylitis.  VA examiners have attributed his current symptoms to his March 2001 medial epicondylectomy and ulnar nerve decompression surgical treatment, or to the degeneration of the right elbow joint.  

The August 2008 VA examiner diagnosed the Veteran with post-operative residuals of the March 2001 medial epicondylectomy and ulnar nerve decompression and no current findings related to right lateral epicondylitis and opined that it is not at least as likely as not that his current right elbow condition, which affects the medial aspect of his right elbow, is due to or caused or worsened by his right elbow lateral epicondylitis, which occurred and was treated in service.  See also August 2007 VA Records Review by August 2008 VA Examiner.  Instead, his current right elbow current elbow problem was due to his March 2001 medial epicondylectomy.  The rationale was that STRs did not reveal any neurological symptoms-in fact, in December 1994 STRs, the Veteran denied any neurological symptoms; as noted above, VA examinations of the right elbow in October 1995 and October 1997 were normal; and in March 2001 private treatment records, the Veteran reported that his then-pain had begun six months prior.  See March 2001 Dr. Gondring Treatment Records.  The August 2008 VA examiner also noted that the August 2008 VA examiner also noted that the March 2001 surgical treatment was for a medial elbow problem that did not involve the lateral epicondyle or tennis elbow; the Veteran has had medial elbow symptoms, not lateral symptoms caused by tennis elbow; and his in-service lateral epicondylitis and his current medial right elbow problem are different conditions.  See also April 2003 VA Examination (diagnosing the Veteran with mild residual pain from the March 2001 ulnar nerve transfer surgery); July 2003 VA Treatment Records (diagnosing ulnar neuropathy, post-operation, with no improvement).

The June 2012 VA examiner attributed the majority of the Veteran's current right elbow dysfunction, including functional impairment involving pain with movement and limitation of motion, to degenerative changes in the joint, which were less likely than not incurred in or caused by the Veteran's active service.  The rationale was that the Veteran underwent the March 2001 surgeries to treat cubital tunnel syndrome, which involved nerve impingement at the medial aspect of the elbow; he had a tendon, not a nerve condition in service, as there was no indication of in-service numbness, tingling, or weakness which would be consistent with a nerve condition; and his in-service lateral epicondylitis involved the tendon that attaches to the lateral epicondyle, the outer aspect of the elbow, not the medial epicondyle, or inner aspect of the elbow.  Further, the Veteran's cubital tunnel syndrome and in-service lateral epicondylitis were not related to one another because the lateral and medial epicondyles affected opposite sides of the joint.  Regarding the degenerative changes, the rationale was that October 1997 X-rays were normal, whereas later X-rays revealed the bone spurs and ununited bone fragments, which then worsened over time.  See January 2001 Dr. Gondring Treatment Records (noting that right elbow X-ray demonstrated spurring); April 2003 VA X-rays (finding irregularities involving only the medial epicondyle).  The Board also notes that the Veteran's current bone spurs are adjacent to the medial, and not the lateral, epicondyle, and that the ununited bone fragments overlie the medial, and not the lateral, epicondyle.  See June 2012 VA X-rays (revealing multiple small chronic-appearing ununited bone fragments overlying the medial epicondyle of the distal humerus and multiple adjacent bone spurs).

As discussed above, the Board finds these VA opinions adequate.  The Board acknowledges that the June 2012 VA examiner referred to 1996 as the year in which the Veteran underwent surgical treatment, and 1997 as the year in which X-rays first revealed evidence of bone spurs and fragments, apparently based on the Veteran's self-report that he was first diagnosed and surgically treated in 1996.  While the Veteran is competent to report having undergone surgical treatment and to report a diagnosis later confirmed and, and the Board finds his reports credible and entitled to probative weight, the Board gives more probative weight to private treatment records, which reveal that the surgical treatment occurred in March 2001, not 1996.  See Jandreau, 492 F.3d at 1377, 1377 n.4; March 2001 Dr. Gondring Treatment Records.  The Board therefore gives little probative weight to the June 2012 VA examiner's suggestion that the Veteran suffered an intercurrent injury in 1996, as it appears to have been based on the Veteran's inaccurate report of having been diagnosed and surgically treated in 1996, and the June 2012 VA examiner's inaccurate finding that X-ray evidence first revealed the bone spurs and fragments in 1997.  These errors do not, however, render the June 2012 VA examiner's opinion inadequate, as the June 2012 VA examiner noted that the Veteran's report was inconsistent with other evidence of record and, moreover, the reasoning underlying the opinion-that bone spurs and ununited bone fragments were not found in initial X-rays, but were found in later X-rays-remains sound.  

The Veteran is not entitled to secondary service connection because competent evidence of record does not appear to suggest, and the Veteran has not asserted, that his current elbow symptoms and findings are proximately due to or chronically aggravated by any of his service-connected disabilities.

The Board recognizes that the record contains evidence that the Veteran may have had lateral epicondylitis in January 2001 or October 2002.  See January 2001 Dr. Gondring Treatment Records (diagnosing the Veteran with medial epicondylitis and ulnar nerve compression as well as lateral epicondylitis and fasciitis); October 2002 VA X-ray (purporting to reveal a normal medial epicondyle, but extensive abnormality, including spurring and multiple ossifications immediately adjacent to the lateral epicondyle).  The Board notes, however, that Dr. Gondring's inclusion of lateral epicondylitis in a list of clinical impressions occurred prior to the Veteran's filing of his claim in July 2006, and the record does not appear to contain evidence that confirms a subsequent diagnosis of lateral epicondylitis during the period on appeal.  Regarding the October 2002 X-ray, the Board gives it little probative weight, as it is inconsistent with other evidence of record, which reveal irregularities involving only the media, and not the lateral epicondyle, of the right elbow.  See April 2003 VA X-rays; June 2012 VA X-rays.

The Board also acknowledges that a VA physician, Dr. Prince, opined in September 2006 that the Veteran could very well have had an ulnar nerve problem in addition to bilateral elbow tendonitis in service, and in March 2007 that it was more likely than not that his right elbow problem began in service.  The Board, however, gives more probative weight to the opinions of the VA examiners cited above, as Dr. Prince failed to provide a rationale or medical explanation or cite to any supporting evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  Moreover, it is unclear whether Dr. Prince's opinions were based on the Veteran's self-report of having been diagnosed and undergone surgery for a neurological condition in 1996, which the Board has found entitled to little probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed); Nieves-Rodriguez, 22 Vet. App. at 304 ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise and physician's opinion was based on an inaccurate premise and had no probative value where it relied upon a veteran's inaccurate self-reported medical history and service background).  

While the Veteran believes his current right elbow symptoms and findings began in service or manifested to a compensable degree within one year after his June 1995 separation from service and are etiologically related to lifting heavy boxes in service or the pain he experienced prior to his March 2001 surgical treatment, he is not competent to provide a diagnosis or a nexus in this case.  Jandreau, 492 F.3d at 1377, 1377 n.4.  The issues are medically complex, as they involve multiple major joints and organ systems, and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the Board notes that the Veteran underwent the March 2001 surgical treatment for cubital tunnel syndrome, that after the surgery the Veteran reported that pain like he had prior to the surgery was gone.  See March 2001 Dr. Gondring Treatment Records.  While he is competent to report that Dr. Gondring told him his carpal tunnel should have been detected in service, the Board gives his report little probative weight, as the record does not appear to contain competent evidence confirming that opinion.  Moreover, carpal tunnel syndrome involves the wrist, and not the elbow.  See September 2007 Notice of Disagreement; Jandreau, 492 F.3d at 1377, 1377 n.4; Dorland's Illustrated Medical Dictionary 282, 2018 (31st ed. 2007) (defining carpal tunnel as "canalis carpi," or "an osseofibrous tunnel for passage of the tendons of the flexor muscles of the hand and digits").  

Consequently, the preponderance of the probative evidence of record weighs against granting service connection for a right elbow disability.

B.  Left knee degenerative joint disease.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A percentage rating is assessed by comparing the symptomatology of a veteran's service-connected disability with criteria in the Rating Schedule.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2013).  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's left knee degenerative joint disease is rated under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).

Under Diagnostic Code 5010, traumatic arthritis established by X-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated based on limitation of motion under appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is limitation of motion but it is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion-to be combined, not added.  If there is no limitation of motion, a 10 percent rating applies if there is X-ray evidence that two or more major joints or two or more minor joint groups are involved.  A 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the major joints are the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be applied for degenerative arthritis and subluxation or lateral instability of the knee, and for limitation of flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260-61; VAOPGCPREC 23-97 (Jul. 1, 1997); VAOPGCPREC 9-2004 (Oct. 6, 2004).  

If functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must consider whether a higher disability rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, musculoskeletal disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Examinations must therefore adequately portray anatomical damage and functional loss regarding these elements.  Functional loss may be caused by the absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or by deformity, adhesions, defective innervation, or other pathology.  If supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, pain may also be the cause of functional loss.  If part of the musculoskeletal system becomes painful on use it must be considered seriously disabled.  Further, weakness must be considered as important as limitation of motion.  Evidence of disuse of a part of the musculoskeletal system may include atrophy, skin condition, and absence of normal callosity.  38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.45, because a joint disability involves reductions of normal excursion of movements in different planes, an evaluation of a joint must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination as well as pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.59, because painful motion is an important factor of disability with any form of arthritis, joints that, due to injury, are actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In a non-arthritis context, 38 C.F.R. § 4.59 may apply if raised by the claimant or reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

Based on the above laws and regulations, the Veteran's left knee degenerative joint disease was not more than 10 percent disabling prior to June 8, 2012, and, since June 8, 2012, is not more than 20 percent disabling.

Prior to June 8, 2012, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5260 or Diagnostic Code 5261.  The record does not establish that he ever had compensable limitation of flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-61.  He had no limitation of extension and, while he did have limitation of flexion, it was not limited to 45 or fewer degrees.  At worst, he had flexion limited to 120 degrees in the left leg.  See May 2011 VA Joints Examination.  While he did have functional loss due to pain, as the May 2011 VA examiner found he had decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain with prolonged standing, walking, taking stairs, kneeling, or squatting, there was no additional limitation of motion upon repetition due to pain, stiffness, fatigue, or weakness.  See May 2011 VA Joints Examination.

As of June 8, 2012, the Veteran is entitled to a disability rating of 20 percent, but no higher, under Diagnostic Code 5261.  While he did not have compensable limitation of flexion, he did have compensable limitation of extension, as he had extension ending at 10 degrees.  See June 2012 VA Knee Examination; 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Further, since June 8, 2012, the Veteran has had functional loss that more nearly approximates limitation of extension to 15 degrees.  The June 2012 VA examiner found he had functional loss including less movement than normal, pain on movement, and deformity.  See June 2012 VA Knee Examination Further, the Veteran is competent to report that he experienced pain, a painful popping sensation, and swelling with prolonged standing or walking, and the Board finds his reports credible and entitled to probative weight.  See id.; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While he did not have consequent additional limitation of motion upon repetition, the June 2012 VA examiner opined that it is at least as likely as not that the Veteran's left leg is deconditioned, resulting in a feeling that it is weak and will not support the Veteran's body weight.  See 38 C.F.R. § 4.40 (instructing that weakness must be considered as important as limitation of motion).

The Veteran is also not entitled to a separate rating for instability either prior to or since June 8, 2012, under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  While the Veteran believes he has instability in his knee, he is not competent to provide that medical finding, as the issue is medically complex due to the involvement of multiple systems of the body.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462.  Further, as noted above, the June 2012 VA examiner opined that what the Veteran reported as "instability" was actually weakness due to the deconditioning of his left leg.  Moreover, the March 2007, May 2011, and June 2012 VA examiners found no clinical evidence of instability, dislocation, or subluxation.

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the knee are Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5259 (removal of cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  A disability rating above 10 percent is not, however, available under Diagnostic Code 5259 and the record does not establish that the Veteran ever had dislocated semilunar cartilage, ankylosis of the knee, an impairment of the tibia and fibula, or genu recurvatum.  While the Veteran did report during his March 2007 VA examination that he had repeated effusions, he is not competent to provide that medical finding, as the issue is medically complex and requires specialized knowledge and experience, and it does not appear to be a finding that is later confirmed, as the record appears to lack other evidence of repeated effusions during the periods on appeal.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462.  

Consideration was given to assigning a staged rating.  Other than the staged 20 percent rating assigned above, at no time during the periods in question did the Veteran's disabilities warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  As discussed above, even when the Veteran had pain, swelling, stiffness, tenderness, or weakness involving his left knee, he had noncompensable limitation of motion, received no special treatment or surgeries for the left knee, and did not require an assistive device to ambulate.  See March 2007 VA Joints Examination.  The Veteran is competent to report that in May 2011 he had weekly flare-ups of pain, stiffness, and weakness precipitated by prolonged standing, walking, or sitting, lasted 1-2 days, and could reach a pain rating of 10 out of 10; was unable to walk more than a few yards; and could not stand for more than a few minutes.  See May 2011 VA Examination; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds his reports credible and entitled to probative weight; however, the Board assigns more probative weight to his reports that he was able to work full-time as an ROTC high school teacher; did not miss any days of work due to his left knee degenerative joint disease; and did not require a brace or other assistive device to ambulate throughout almost the entirety of the period on appeal.  Moreover, the May 2011 VA examiner found he had normal weight-bearing and was fully ambulatory with normal strength and range of motion.  See May 2011 VA Joints Examination.  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that to constitute functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance'") (citing 38 C.F.R. § 4.40 (2013)).  

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms were pain, stiffness, swelling, and weakness with prolonged standing, walking, taking stairs, kneeling, or squatting.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

The record does not appear to contain evidence of frequent emergency room visits or hospitalization for left knee degenerative joint disease during the period on appeal.  Further, while the Veteran reported interference with prolonged standing, walking, taking stairs, lifting, kneeling, and squatting and having to switch from a stick-shift to an automatic vehicle and take the elevators instead of the stairs at work, and the May 2011 VA examiner found there were significant effects on the Veteran's usual occupation, and the June 2012 VA examiner found the Veteran's left knee degenerative joint disease limited his ability to work by limiting his weight-bearing activities, the Board notes that the Veteran reported being able to make adjustments, such as teaching while sitting down and taking the elevator instead of the stairs, and did not report missing any days of work during the period on appeal due to his left knee degenerative joint disease.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the issue is not raised because, while the Veteran reported that he experiences pain after prolonged standing and walking, has to make several adjustments in his current occupation due to his left knee degenerative joint disease, and would prefer employment in a field where he did not have to be on his feet all day, he did not submit evidence that he was unemployable.  See July 2007 Notice of Disagreement.

Consequently, the weight of the evidence is against assigning a rating in excess of 10 percent prior to June 8, 2012, or in excess of 20 percent as of June 8, 2012, for left knee degenerative joint disease.



ORDER

Service connection for a right elbow disability is denied.

Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease prior to June 8, 2012, is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, for left knee degenerative joint disease from June 8, 2012, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

It is unclear whether the Veteran's current symptoms are attributable to his service-connected sinusitis versus any rhinitis, nasal septum deviation, or nasal septum perforation.  The May 2011 VA examiner attributed symptoms of nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing to rhinitis and symptoms of purulent nasal discharge, headaches, and sinus pain and tenderness to sinusitis.  Private treatment records appear to indicate, however, that in May 2012 the Veteran had rhinitis, but no active sinusitis, and the June 2012 VA examiner indicated that the Veteran did not have sinusitis.  See May 2012 Alpine Ear, Nose & Throat Treatment Records; see also May 2007 University of Colorado Hospital Treatment Records (attributing symptoms of nasal obstruction, mucus production, and scab formation to his large nasal septal perforation).

Further, June 2012 VA examination noted that a computed tomography (CT) image was taken and private treatment notes indicate that a CT was going to be taken; however, the record lacks evidence of any such CT image.  

Further, it is unclear whether VA complied with remand directives.  While it sent the Veteran a letter asking him to submit release forms for all medical care providers by whom he was treated for sinusitis since July 2005, it does not appear that the names and addresses of the medical care providers were obtained.  

Finally, the Veteran reported being prescribed antibiotics three to four times per year for sinusitis and ear infections; however, the frequency with which antibiotics were prescribed for sinusitis is unclear, as during a May 2011 VA examination, the Veteran reported having not taken antibiotics since one year prior.  See Transcript of Record at 19, 21; May 2011 VA Sinus Examination.  

Accordingly, the case is REMANDED for the following action:

1. First, the RO should obtain the names and addresses of all medical care providers who had treated the Veteran for sinusitis since July 2005, one year prior to his current claim for an increased disability rating.  After securing the necessary release, the RO should associate the releases, and any attempts to obtain them, with the claims file.

2. Second, the RO should obtain any outstanding records from any medical care providers for which a release was obtained, as well as from VA, Dr. Cooper, Alpine Ear, Nose & Throat, Dr. Kingdom, University of Colorado Hospital, and Longmont United Hospital dated since July 2005.  From.  All efforts to obtain outstanding treatment records should be associated with the claims file.

3. Schedule the Veteran for a VA examination by an appropriate examiner regarding the current severity of any sinusitis.  Provide the examiner with the claims file, including a copy of this REMAND and any electronic evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already associated with the claims file.  The examiner should review the claims file and perform all indicated studies.

The examiner should clearly explain which of the symptoms the Veteran has had during the period on appeal (since July 2005) stem from his service-connected sinusitis alone.  If unable to determine which symptoms are attributable to the Veteran's sinusitis, the examiner should explain in detail why such a determination is not possible.

The examiner should consider:
(i) The May 2011 VA examiner's attribution of symptoms of nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing to rhinitis and symptoms of purulent nasal discharge, headaches, and sinus pain and tenderness to sinusitis;
(ii) May 2012 Alpine Ear, Nose and Throat treatment records, in which the Veteran is diagnosed with rhinitis, but no active sinusitis; 
(iii) The June 2012 VA examiner's indication that the Veteran did not have sinusitis;
(iv) May 2007 University of Colorado Hospital Treatment Records, in which symptoms of nasal obstruction, mucus production, and scab formation are attributed to a large nasal septal perforation.

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


